Citation Nr: 1144243	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and W.L.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In February 2009, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in April 2009 and was remanded for further development.  It was again before the Board in June 2010, when the Board denied the Veteran's claim.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2011, the Court vacated the Board's June 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he was incarcerated from approximately 1979 to 1986.  He testified that he is "not positive" that he talked to a mental health professional during his incarceration (See hearing transcript, page 30).  He further testified that he believed that he spoke to a mental health counselor, but he also testified that he did not think that he was treated, or given any medication, for a psychiatric disability while incarcerated from 1980 to 1986. (See hearing transcript, pages 41 and 42).  A response to a request for records to the Indiana state prison on another medical issue reflects that the prison does not store records at that facility and that the Indianapolis Department of Corrections could be contacted.  The record does not reflect that the RO requested the Veteran's records from the Indianapolis Department of Corrections.  VA should attempt to obtain any such records.

In addition, VA should attempt to obtain all VA mental health records from June 2009 to present and all private mental health records from P.B and any other mental health provider not of record. 

VA examination and opinions were obtained in January 2007, August 2009, and January 2010.  The Board notes that the August 2009 and January 2010 opinions were based on the decisions of three examiners, who each reviewed the Veteran's claim file and examined the Veteran.  The Board finds that a supplemental medical opinion is warranted for the examiners to provide a rationale for their opinion that it "is at least as likely as not that his psychotic symptoms were temporarily exacerbated by military service."  The examiners should indicate that they considered the Veteran's statements that he first began hearing voices while in corrective custody in service.  (See May 2008 and March 2010 private medical opinion of P.B.), as well as the February 2004 VA medical record, which reflects that the Veteran reported that he had seen and heard a guardian angel since he was 5 years old, and the pre-service private March 1971 medical record which reflects that the Veteran had experienced auditory and visual hallucinations since the seventh grade about people whom he shot or shot at.  In providing a rationale, the examiners should also consider the Veteran's pre-service, in-service STRs, and post-service records.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any mental health treatment he received, to include while incarcerated from 1979 through 1986, and from P.B.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, to include VA medical records from June 2009 to present, not already associated with the claims file.  With regard to the Veteran's incarceration, the Indianapolis Department of Corrections should be contacted for any such records.

If any of the above attempts is negative for treatment records, it should be noted in the claims file.

2.  Thereafter, request the three January 2010 VA examiners to provide a supplemental opinion to give a rationale for their previous opinion that it is at least as likely as not that the Veteran's pre-existing psychotic symptoms were temporarily exacerbated by military service, and not permanently worsened beyond the natural progression of the disease.  

The three examiners should indicate that they considered the Veteran's statements that he first began hearing voices while in corrective custody in service.  (See May 2008 and March 2010 private medical opinion of P.B., as well as the February 2004 VA medical record, which reflects that the Veteran reported that he first heard voices when he was 5 years old, and the March 1971 records which reflect that the Veteran had a history or auditory and visual hallucinations since seventh grade.)

In addition, the three examiners should consider the entire claims file, to include the following, if pertinent: 1) the March 1971 private medical records which show hospital commitment and diagnoses of personality disorder (antisocial) and paranoid schizophrenia with a history of auditory and visual hallucinations, 2) the April 1971 private medical record which recommends antipsychotic medication of Haldol and Cogentin, 3) the June 1971 private medical record which notes that the Veteran was found to have insufficient comprehension to stand trial for murder, 4) the September 1973 private medical records which reflect that the Veteran had an emotionally unstable personality disorder, was "non mentally ill and non-psychotic" and should continue on Haldol, 5) the Veteran's March 1977 report of medical examination for enlistment purposes which noted the Veteran's psychiatric status was normal, 6) the Veteran's July 1978 STRs which reflect that the Veteran reported that he was having violent thoughts, was absent minded, did not experience any hallucinations or delusions, and had numerous hysterically violent episodes, and 7) the opinions from P.B., a licensed mental health counselor.

3.  If any of the three January 2010 VA examiners is not available, schedule the Veteran for a VA examination with a panel of three mental health professionals for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current psychiatric disability, diagnosed as schizophrenia, which began during service or is related to some incident of service; or existed prior to service, was present at the time of entrance into service, and was permanently aggravated during service beyond the natural progression of the disease.  All necessary tests should be performed.  Any opinion expressed should be accompanied by a complete rationale, as discussed in paragraph 2 above. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


